OPINION — AG — AN AGREEMENT EXECUTED BY CITY (MUNICIPALITY) AND COUNTY TO MAINTAIN AND OPERATE PUBLIC LIBRARIES WHICH CONTAINS LANGUAGE CONDITIONING FINANCIAL OBLIGATION UPON OCCURRENCE OF CERTAIN EVENTS CREATES A CONDITION PRECEDENT WHICH MUST BE PERFORMED BEFORE ANY LIABILITY OR OBLIGATIONS THEREUNDER BECOME EFFECTIVE AND, BY ITS OWN TERMS, DOES NOT VIOLATE ARTICLE X, SECTION 26 OKLAHOMA CONSTITUTION. CITE: 65 Ohio St. 1971 81 [65-81], 65 Ohio St. 1971 82 [65-82], 65 Ohio St. 1971 83 [65-83] (RONALD LEE JOHNSON)